UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7659


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ARDELL CANADY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-1)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ardell Canady, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     Canady   appeals    the   district     court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.       The district court found that the drug offenses

for which Canady was convicted involved more than 4500 grams of

cocaine base, and thus a reduction was not warranted.                 Because

our review of the record reveals no reversible error, we affirm.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2